Citation Nr: 0623348	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connected burial benefits.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran has recognized guerilla service from March 1945 
to February 1946.    The veteran died in January 2004.

This appeal arises from a May 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

After the claim was certified on appeal, the Board received 
translations of medical records from the veteran's 
ophthalmologist dated in 2002.  This information, however, is 
not probative evidence as it relates to the veteran's hearing 
deficiency, which is not service connected or otherwise shown 
to be related to his cause of death. This information adds no 
pertinent evidence to the claim and therefore, a remand in 
order for the RO to issue a supplemental statement of the 
claim in response to the translated documents is not 
required.


FINDINGS OF FACT

1.  The veteran died in January 2004; cause of death was 
listed as carcinoma in site of other unspecified sites.  

2.  At the time of the veteran's death, service-connection 
was in effect for residual, shell fragment wound, back with 
injuries to muscle groups XX and XXI with metallic foreign 
body, scar on scalp with metallic foreign body, and injury to 
muscle group XI, right leg, residual of shell fragment wound.   

3.  Carcinoma was first shown many years after discharge from 
active duty and there is no competent medical evidence 
linking carcinoma to any service-connected disorder or 
directly to service.

4.  The veteran's service-connected disabilities are not 
shown to be a direct or contributing cause of his death.

5.  A relationship is not shown between the cause of the 
veteran's death and any injury or disease during the 
veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2307, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.1600 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made at the same time the appellant receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  

The appellant was issued the May 2004 rating decision of the 
case along with duty to notify and assist.  The duty to 
notify and assist met all four elements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letter provided the 
appellant with a summary of the evidence, and specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from the veteran's private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  Additionally, the 
appellant was requested to submit any evidence in her 
possession.  After receiving notice, appellant submitted a 
notice of disagreement with the decision and medical evidence 
in support of her claim.  No other evidence was identified or 
submitted by the appellant.  Appellant was also provided 
notice and summary of applicable laws and regulations 
pertaining to burial benefits and a discussion of the facts 
of the case.  The basis for denial was also found in the 
original decision with the notice letter.  

As sufficient notice was provided to the appellant, it is the 
Board's conclusion that she has been provided with every 
opportunity to submit evidence and argument in support of her 
claims.  The duty to notify the appellant was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103; see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The issue involving 
burial benefits is not applicable as no disability rating or 
effective date is relevant to the claim.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes some service medical records, 
service records, numerous VA examination reports, hospital 
records, registration of death issued by the Republic of the 
Philippines, and statements from the appellant.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Service-Connected Burial Benefits

Burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1600 
(2005).  In January 2004, the veteran died.  The veteran's 
daughter (Appellant) filed a claim for entitlement to burial 
benefits.  In her application, she indicated that she was 
claiming that the veteran's cause of death was due to 
service-connected disabilities.  In a May 2004 rating 
decision, the RO granted benefits of $150 for nonservice-
connected burial allowance and $150 for plot and interment 
allowance, finding that the amount allowed was for veteran's 
whose death was not related to military service.  As the 
veteran was in receipt of compensation at the time of his 
death, burial benefits were paid under the provisions of 38 
C.F.R. § 3.1600(b)(1)(2).  The appellant appealed the 
decision, asserting that the veteran's death was due to his 
service-connected disabilities.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a) (2005).  The issue before the 
Board is whether the veteran's death was due to a service-
connected disability. 

Review of the record shows that registration of death lists 
the cause of death as carcinoma in site of other unspecified 
sites.  No underlying causes are listed. 

At the time of his death, the veteran was service-connected 
for residual, shell fragment wound, back with injuries to 
muscle groups XX and XXI with metallic foreign body, scar on 
scalp with metallic foreign body, and injury to muscle group 
XI, right leg, residual of shell fragment wound.     
  
In order to establish the cause of the veteran's death was 
due to a service-connected disability, the evidence must show 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 (2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).  There are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

In this case, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review, the Board finds no competent evidence showing 
that the veteran's cause of death, carcinoma, is directly 
related to service, or a service-connected disability.  There 
is no evidence showing carcinoma during service or for many 
years following service.  The record includes a number of VA 
examination reports from May 1950 through April 2001.  There 
was no mention or reference of carcinoma in any of these 
examination reports.  The Clinical Abstract from August 2003 
through September 2003 also did not reference the veteran's 
cause of death.  In fact, carcinoma was first noted in the 
record from the registration of death issued by the Republic 
of the Philippines.    

As for etiology, there was also no competent medical opinion 
from any physician indicating that the cause of the veteran's 
death, carcinoma, was related to his recognized guerilla 
service, which ended in February 1946.  38 C.F.R. § 3.303(d) 
(2005).  With no evidence of carcinoma incurring in service, 
or for many years following service, any etiological opinion 
would be speculative in nature.  Similarly, there is no 
competent evidence showing a relationship between the 
veteran's cause of death, carcinoma, and his service-
connected disabilities.  The medical evidence does not 
discuss carcinoma or a carcinoma as a residual of his 
service-connected disabilities.      

Appellant indicated in her notice of disagreement and 
substantive appeal that the she essentially believed the 
cause of his death was his service-connected problems.  In 
support of her claim, she submitted a Clinical Abstract from 
Saint Louis Hospital dated form August 2003 through September 
2003.  The Clinical Abstract shows that the veteran was 
hospitalized following a an accidental slip from the stairs.  
The slip resulted in the veteran hitting his head.  The 
Clinical Abstract noted the veteran's shrapnel wound to his 
head.  The diagnostic impression was acute cranio-cerebral 
injury secondary to fall.  

The Board acknowledges the appellant's argument.  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a layperson she is 
not competent to render a medical nexus opinion based on 
cause of death.  See generally Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical record submitted by the 
appellant does not discuss the veteran's carcinoma.  As noted 
above, the registration of death made no reference to any of 
the veteran's service-connected disabilities as a cause or 
underlying cause of his death.  The veteran's service-
connected disabilities are not shown on the registration of 
death.  The only cause of death listed, carcinoma, is not 
otherwise shown to be related to his service-connected 
disabilities.

In summary, the veteran did not die of a service-connected 
disability.  Thus, burial benefits are not warranted under 
the provisions of 38 C.F.R. § 3.1600(a).  



ORDER

Entitlement to service connected burial benefits is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


